THICATTORNEY                       GENERAL
                                 OF-TEXAS




Honorable   A. E. Wood,        Chairman
Game, Fish hnd Oyster          Commission
Austin,   Texas

Dear    Sir:                   OpinFon No. 0-3794
                               Re:  Meaning of phrase "places               of'.
                                    business"  within Article              934a,
                                    Vernon's  Annotated Penal              Code.

               This will  acknowledge   your letter    of July         18, 1941,
requesting         that we clarify   our holding    in Opinion         No. O-1596.
You state        thst:

             "This opinion    was rendered   by your Department
       on October 18, 1939.        You held,     in   effect,     that
       a wholesale     fish dealer who maintained       a receiving
       station    should have a wholesale     fish dealers's       li-
       cense clisplaged     in the place of bualness.         You de-
       fine& a place of business        and to my mind clearly
       rule& that a person operating        a receiving     statlon
       should have a license      displayed   at h,ls place of
       business    to be within the law.

           "However, a place         of   business    as defined      in
       the Act Is aa follows:

            "'Places of business  as used in this Act, in-
       elude the places  where orders for aquatic    products
       are received  or where acquatlc   products are sold.'

             "In order to avoid paying the license               some of
       the fish houses are maintaining             receiving     stations
       and are shlpping      the marine products          received     there
       to their general      headquarters       by either     truck or
       rail,    alid shipments are made from their            general
       he&quarters.        Others   have    trucks    that   take   fish
       from their receiving        stations     and go up-state        and
       deliver     fish to retailers      or to consumers~~without
       the fish ever having gone by their              headquarters.

               You then   ask the   following    questions:

               "1 . Is a receiving   station where         aquatic     pro-
       ducts     are received   or bought as above         related,     a
Honorable         A. E. Wood,     Chairman,   page 2             0 -3794



    place of           business   within the purview     of   the Act
    discussed           in your   original  opinion?

         “2 . Can a wholesale  fish dealer     with head-
    quax%ers in one town operate     a receiving   station
    in another town without   having a license     dis-
    played at such receiving   station    when all of the
    marMe proUucta received    at such receiving      sta-
    tion are shipped to his general     headquarters     for
    shi:pment from there?

          “3 . Can a wholesale     fish dealer      with head-
    qua:lters  In one town, operate       a receiving    sta-
    tion in another town without        havlng a license
    displayed    at such receiving     station    where all or
    a portion   ,of the marine products       received   at such
    rec1sFving station   are placed on a truck and sent
    into other portions     of the state for delivery         to
    retailers    or to consumers?

            Article         934a, Vernon’s   Annotated   Penal   Code,     as a-
mended,     reads,         In part, as follows:

         “Sec. 3. The licenses  and the fees to be
    paid for the same are hereby provided   for In this
    Act and are as follows:
            II
              . .      . .

                       Wholesale  Fish   Dealers ’ License
     eac’h”Eiace         of business,    Two Hundred Dollir~“p$~~~).

              .    .   .   *

           “11.     Place of business,       as used in this Act,
     shall   Include     the place where orders        for aquatic
     products     are received,      or where aquatic      products
     are sold and If sold from a vehicle,              the vehicle
     on ,which, or from which such aquatlc             products      are
     ~0115, shall oonstltute         a place of business.          The
     license     shall at all times be publlolg            dIsi;a;;d
     by the dealer        In his place of business        so
     be easily      seen by the public       and the employees        of
     the Game, Fish and Oyster Commission.                And Lf any
     aquatic     products    are transported     for the purpose
     of sale in any vehicle          the license    required     of such
     dealer     shall be displayed       inside  of such vehicle.
     Provided     that no person shall bring Into this State
     any aquatic       products   and in this State offer          same
     for sale without        procuring    the license     required      for
Honorable        A. E. Woods,    Chairman, page       3               o-3794



     such a transaction     by a dealer   in this State,   and
     the fact that such aquatic      products   were caught In
     another State shall not entitle       the person claim-
     ing to have caught them to sell       same in this State
     as a commercial    flaherman."

         In Opinion No. O-1596 this department held that
the intent    of the Legislature      in Article   934a of Vernon's
Annotated Penal Code was to require          wholesale   fish dealers
to pay a'fee    for each place of business.         We further   held
that a "place     of business"   is not limited     to a place ~"where
orders for aquatlc     products    are received,    or where aquatic
products   are sold."

           Enlarging   upon the definition    of "places  of busI-
ness" given In Opinion No. O-1596,         it 1s our opinion  that
the phrase Is to be understood        in its usual and ordinary
significance;      and a "place of bualness"    is a place where
any portlon     of the business  of a dealer    is conducted.

            Accordingly,       your    questions     are   answered     as follows:

            1.    Yes.
            2.    No.
            3.    No.

                                              Very    truly   yours

                                           ATTORNEYGENERALOF TEXAS


                                              By s/James D. Smullen
                                                    James D. Smullen
                                                           Assistant

JDS :LM:wc


APPROVEDJULY 25, 1941
s/Grover Sellers
FIRST ASSISTANT
ATTORNEYGENERAL

Approved     Opinion       Committee    By s/BWB Chairman